                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KAMERON JERROD MARSHALL,                              Case No. 19-cv-03721-SK
                                   8                     Plaintiff,
                                                                                               ORDER REGARDING DEADLINES
                                   9              v.

                                  10     ANDREW M. SAUL,                                       Regarding Docket No. 19
                                  11                     Defendant.

                                  12          On November 5, 2019, the Court stated the following in an Order extending Plaintiff’s
Northern District of California
 United States District Court




                                  13   deadline to file his motion for summary judgment to November 14, 2019:

                                  14                   the parties are admonished that parties are required to email proposed
                                                       orders in Microsoft Word format to skpo@cand.uscourts.gov in
                                  15                   accordance with the Court’s Standing Order and that the Court will
                                                       not approve any further extensions absent a showing of extraordinary
                                  16                   good cause. A heavy workload does not qualify as extraordinary good
                                                       cause. Additionally, any stipulations or administrative motions for
                                  17                   extensions shall be made before the deadline to provide time for the
                                                       Court to rule, and time to file the required brief if the request is denied.
                                  18
                                              On November 19, 2019, five days after the deadline to file his motion for summary
                                  19
                                       judgment, the parties, in violation of this clear Order, filed a stipulation to extend both Plaintiff’s
                                  20
                                       and Defendant’s deadlines “due to a full workload and an unexpected medical concern.” (Dkt.
                                  21
                                       No. 19.) So as to not harm Plaintiff, the Court will permit Plaintiff to file his motion late, by
                                  22
                                       November 22, 2019, and will extend Defendant’s deadline to December 22, 2019. However,
                                  23
                                       Plaintiff’s counsel is Ordered to Show Cause (“OSC”) in writing by no later than December 2,
                                  24
                                       2019 why she should not be personally sanctioned in the amount of $750 for violating the Court’s
                                  25
                                       Order by: (1) failing to ask for an extension before the deadline to provide time for the Court to
                                  26
                                       rule, and time to file the required brief if the request was denied; (2) by relying on a heavy
                                  27
                                       workload despite the Court’s Order that a heavy workload does not qualify as extraordinary good
                                  28
                                   1   cause; and (3) by failing to email a proposed order in Microsoft Word format to

                                   2   skpo@cand.uscourts.gov in accordance with the Court’s Standing Order. Plaintiff’s counsel may

                                   3   file additional details regarding the unexpected medical concern under seal if such details are

                                   4   necessary to respond to the OSC. Additionally, Plaintiff’s counsel is admonished that the Court

                                   5   will consider reporting counsel to the professional standards committee for the Northern District

                                   6   of California for disciplinary action if she violates the Court’s orders again – and specifically if

                                   7   she misses a deadline that could harm her client.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 20, 2019

                                  10                                                     ______________________________________
                                                                                         SALLIE KIM
                                  11                                                     United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
